
	
		III
		110th CONGRESS
		2d Session
		S. RES. 463
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2008
			Mr. Menendez submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Congratulating Vivian Stringer on winning
		  800 games in women’s college basketball.
	
	
		Whereas Vivian Stringer has coached women’s college
			 basketball for 36 seasons;
		Whereas Vivian Stringer has coached the Rutgers University
			 women’s college basketball team for the past 13 seasons;
		Whereas Vivian Stringer is the first coach in men’s or
			 women’s college basketball to lead 3 different schools to the Final
			 Four;
		Whereas Vivian Stringer was inducted into the Women’s
			 Basketball Hall of Fame in 2001;
		Whereas Vivian Stringer was named by Sports Illustrated as
			 one of the 101 Most Influential Minorities in Sports in 2003;
		Whereas Vivian Stringer was a recipient of the Black
			 Coaches Association’s Lifetime Achievement Award in 2004;
		Whereas Vivian Stringer helped lead Team USA to a gold
			 medal as an assistant coach for the United States Olympic women’s basketball
			 team in the 2004 Olympic Games in Athens, Greece;
		Whereas Vivian Stringer was inducted into the New Jersey
			 Sports Hall of Fame and the Sport in Society Hall of Fame in 2005;
		Whereas Vivian Stringer has made significant contributions
			 in advancing the popularity of and esteem for women’s college
			 basketball;
		Whereas Vivian Stringer has been a role model for
			 countless young women not only in the United States, but all over the
			 world;
		Whereas Vivian Stringer is only the third women's college
			 basketball coach to win 800 games, joining only 5 men’s coaches who reached the
			 same milestone; and
		Whereas Vivian Stringer broke the record for
			 African-American coaches in either men’s or women’s college basketball by
			 becoming the first to win 800 games: Now, therefore, be it
		
	
		That the Senate honors Vivian
			 Stringer for the significant accomplishment of winning 800 games in women’s
			 college basketball and sends its sincere congratulations for this historic
			 accomplishment.
		
